NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued October 8, 2014
                                Decided October 20, 2014

                                         Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 14‐1228

CAROL J. FREDERICKS,                            Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 12 C 5656
ADVENTIST LA GRANGE
MEMORIAL HOSPITAL,                              James F. Holderman,
    Defendant‐Appellee.                         Judge.

                                       O R D E R

        Carol Fredericks appeals the grant of summary judgment for the defendants in
this lawsuit asserting that she was fired from her job at Adventist La Grange Memorial
Hospital because of her age (56 at the time). The district court concluded that Fredericks
failed to establish a prima facie case under either the direct or indirect method.
Fredericks argues on appeal that she provided sufficient evidence to show that the
Hospital used excessive discipline as a pretext for firing her. Because Fredericks failed
to produce evidence supporting her claims, we affirm the judgment.
No. 14‐1228                                                                       Page 2
       Fredericks worked at the Hospital as a Radiology Services Technician from 1976
until her termination in 2011. Her duties included preparing patients for exams,
applying lead shielding, taking radiographs and fluoroscopies, and integrating
age‐specific needs into the provision of patient care. Up until 2010, her work at the
Hospital was largely uneventful, though she was placed on disciplinary probation five
times between 1995 and 2002 for absenteeism.

       Fredericks’s suit focuses on events during her last year of employment. In March
2010 a supervisor issued her a verbal warning both for failing to timely perform duties
and yelling in a patient area. Six months later Karen Brown became Fredericks’s direct
supervisor; Brown would be the decisionmaker who disciplined Fredericks for all of the
incidents that followed. In January 2011 Brown disciplined Fredericks with a verbal
warning, her second, because a patient had complained that Fredericks had given him
unsolicited medical advice. One week later Brown issued Fredericks a written warning
because a co‐worker complained that Fredericks had been loud and disrespectful. Two
weeks later Brown verbally counseled Fredericks for gossiping about co‐workers, and
shortly followed that up by placing Fredericks on a performance improvement plan for
poor behavior and performance, and then rating her poorly on a performance
evaluation. One week later Brown verbally counseled Fredericks to lower her voice in
patient areas. Fredericks was finally fired several months later after a patient’s mother
complained that Fredericks had not used enough lead shielding during an x‐ray. A
younger employee filled her position.

       In July 2012 Fredericks filed this federal complaint asserting that the Hospital
fired her because of her age. As evidence of age discrimination, Fredericks pointed to
younger radiologist technicians who were not fired despite having engaged in more
egregious misconduct, such as shoving another employee, leaving early, and triggering
patient complaints. Fredericks also stated that she was replaced by a younger employee. 
Fredericks emphasized the suspicious timing of Brown becoming her supervisor and
the excessive discipline that ensued, though she does not explain how this relates to age
discrimination. Fredericks also noted that Brown gave her a poor evaluation after only
five months of supervision, despite having assured her that some disciplinary actions
would be excluded from her record. Fredericks denied being loud or disrespectful at
work and downplayed as unfounded the patient’s complaint that she gave unwanted
medical advice, the co‐worker’s complaint that she was loud, and the mother’s
complaint that she did not use enough lead shielding.
No. 14‐1228                                                                           Page 3
       The district court granted the Hospital’s motion for summary judgment under
both the direct and indirect methods of proof. Fredericks failed to establish a
prima facie case under the direct method, the court concluded, because she had not
produced any direct or circumstantial evidence of age discrimination other than her
own beliefs and vague assertions. Fredericks’s claim also failed under the indirect
method, the court added, explaining that she had not established the second element of
the prima facie case—meeting the Hospital’s legitimate expectations—or shown that the
Hospital excessively disciplined her as a pretext for firing her. Further Fredericks failed
to meet the fourth prong of the prima facie case because Fredericks did not produce
evidence that similarly situated employees had comparable disciplinary histories.

       On appeal Fredericks argues that the district court improperly disregarded
evidence of pretext in concluding that she had not satisfied the Hospital’s legitimate
expectations for purposes of the prima facie case under the indirect method. (Fredericks
abandons any argument regarding the direct method.) Fredericks asserts that she
received excessive discipline only after Brown became her supervisor and that
complaints were fabricated because of her age.

        In cases like this, where the question whether the employee was meeting the
company’s legitimate expectations merges with the question whether the employer’s
reasons for termination are honest, we focus on the issue of pretext. Senske v. Sybase,
Inc., 588 F.3d 501, 506–07 (7th Cir. 2009); Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 602
(7th Cir. 2009). If Fredericks cannot prove pretext, then she cannot show that she was
meeting the Hospital’s legitimate expectations. Hague v. Thompson Distrib. Co., 436 F.3d
816, 822–23 (7th Cir. 2006).

        The district court’s analysis was sound. Fredericks has no evidence to
substantiate her allegation that she was performing satisfactorily at the time she was
fired. The Hospital, on the other hand, can point to Fredericks’s spotted disciplinary
record during her final year on the job. During that year she incurred four written
warnings and two verbal counselings, received a negative performance review, and was
placed on probation. Brown also received three complaints about Fredericks’s
performance: a patient complained that Fredericks had given him unwanted medical
advice, a patient’s mother complained that Fredericks had not used enough lead
shielding during an x‐ray, and a co‐worker complained that Fredericks had been loud
and disrespectful. Given this disciplinary history, the district court was correct to
conclude that Fredericks was not meeting the Hospital’s legitimate expectations.
See Peele v. Country Mut. Ins. Co., 288 F.3d 319, 328 (7th Cir. 2002) (employee did not
No. 14‐1228                                                                         Page 4
meet expectations where she received repeated warnings about her performance and
co‐workers complained about her performance); Cengr v. Fusibond Piping Sys., 135 F.3d
445, 452 (7th Cir. 1998) (employee did not meet expectations after receiving repeated
written warnings and being placed on probation).

        Fredericks also maintains that she identified three employees who were similarly
situated to herself in all material respects: John Lighter, a radiographer whose age is
unknown; Shelley Molfese, a radiographer who was 26 years old when Fredericks was
fired; and Marie Swendson, a radiographer who was 32 years old when Fredericks was
fired. Fredericks argues that the Hospital treated these younger employees more
favorably because they were not fired despite engaging in more egregious misconduct.

        But we agree with the district court that these employees were not similarly
situated to Fredericks. Although the proposed comparator need not be identical to the
plaintiff in every conceivable way, the distinctions between a plaintiff and the
comparator must not be so significant that they render the comparison effectively
useless. Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012); Humphries v. CBOCS West,
Inc., 474 F.3d 387, 405 (7th Cir. 2007). Lighter is not a suitable comparator because
Fredericks did not submit evidence of his age. See Barricks v. Eli Lilly and Co., 481 F.3d
556, 560 (7th Cir. 2007). Nor are Swendson and Molfese suitable comparators because
Fredericks did not submit evidence of their disciplinary histories. See Radue v.
Kimberly‐Clark Corp., 219 F.3d 612, 617–19 (7th Cir. 2000). Fredericks acknowledged in
the district court that she could not identify any employees who had received as many
incidents of discipline within a twelve‐month period as she had. From Fredericks’s
marginal evidence, a jury could not conclude that the Hospital treated these employees
more favorably or that the reason for her termination was pretextual.

                                                                              AFFIRMED.